NO. 12-19-00291-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 GARY DAVID SCOGGIN AND                                       §   APPEAL FROM THE 87TH
 AMANDA SCOGGIN,
 APPELLANTS

 V.                                                           §   JUDICIAL DISTRICT COURT

 BNSF RAILWAY COMPANY AND
 TOG HOTELS FORT WORTH, L.L.C.,
 APPELLEES                                                    §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On August 22, 2019, the Clerk of this Court notified Appellants, Gary David Scoggin and
Amanda Scoggin, that the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellants were
informed that failure to remit the filing fee on or before September 3, would result in the Court’s
taking appropriate action, including dismissal of the case without further notice. See TEX. R. APP.
P. 42.3(c). The date for remitting the filing fee has passed, and Appellants have not complied with
the Court’s request.
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c). This dismissal does not affect the cross appeal filed by TOG Hotels Fort
Worth, LLC.
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

       TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-19-00291-CV


               GARY DAVID SCOGGIN AND AMANDA SCOGGIN,
                              Appellants
                                  V.
       BNSF RAILWAY COMPANY AND TOG HOTELS FORT WORTH, L.L.C.,
                               Appellees


                                 Appeal from the 87th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV15-039-87)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance. This dismissal does not affect the cross appeal filed by TOG Hotels Fort Worth,
LLC.


                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.